        Case 2:20-cv-00424-JAP-KRS Document 6 Filed 05/18/20 Page 1 of 4



R. David Hosp
ORRICK, HERRINGTON & SUTCLIFFE, LLP
222 Berkeley St. Ste 2000
Boston, MA 02116
Telephone: (617) 880-1886
Facsimile: (617) 880-1801
Email: dhosp@orrick.com

Paige Pavone
ORRICK, HERRINGTON & SUTCLIFFE, LLP
51 West 52 Street
             nd


New York, NY 10019
Telephone: (212) 506-3604
Facsimile: (212) 506-5151
Email: ppavone@orrick.com



Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

FRANKLIN GOMEZ CARRANZA AND                 Case No. 20-CV-424
RUBEN TORRES JAUREGUI,
        Plaintiffs,

        v.                                  DECLARATION OF FRANKLIN GOMEZ CARRANZA IN
                                            SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                            CERTIFICATION
UNITED STATES IMMIGRATION
AND CUSTOMS ENFORCEMENT, ET
AL.,

Defendants.




       I, Franklin Gomez Carranza, declare as follows:

       1. I make this declaration from my personal knowledge and, if called to testify to these

             facts, could and would do so competently.

       2. I am 21-years-old and a native and citizen of Honduras.
Case 2:20-cv-00424-JAP-KRS Document 6 Filed 05/18/20 Page 2 of 4



3. I am currently detained in ICE custody at the Otero County Processing Center. I have

   been detained here since March 20, 2020.

4. Before ICE transferred me to Otero, I was detained in ICE custody at the El Paso

   Processing Center since approximately October 2019.

5. I believe that I am entitled to asylum because I fear persecution in Honduras for my

   sexuality.

6. Even since being detained in ICE custody, I have had difficulty communicating with

   my attorney because of limited access to telephones.

7. When I was detained in El Paso, my attorney visited me in person because the

   telephones were not a reliable means of communication. Because of the COVID-19

   pandemic shutdowns, my attorney and I must communicate over the phone now.

8. When I attempted to prepare for my immigration court hearing with my attorney over

   the telephone, ICE detention officers have ordered me off the call before we were

   through preparing; ICE detention officers have not permitted me to call my attorney

   when we had scheduled calls; I have not been given a private place from which to

   make a confidential phone call to my attorney; and I have had to pay out-of-pocket

   for many of my legal calls.

9. In early March, my final hearing had been cancelled. My attorney informed me this

   was due to the docket management system, and that I would have a new hearing.

   However, on Tuesday, March 17, my attorney became aware that my case had not

   been movd, and I was still going to have my final hearing on March 25.

10. On March 20, I was transferred to the Otero County Processing Center, 5 days before

   my hearing in El Paso.
Case 2:20-cv-00424-JAP-KRS Document 6 Filed 05/18/20 Page 3 of 4



11. I have become aware that on March 18, March 19, and March 20, my attorney

   attempted to speak with me via telephone, and that all three attempts were ignored by

   ICE.

12. On March 23, I managed to make contact with my attorney, but the interview was cut

   off after roughly an hour, and the interview was not able to continue. By that time,

   my lawyer was no ;onger allowed into the facility without protective gear.

13. On March 24, the day before my trial, I was allowed to speak with my lawyer.

   However, this interview occurred roughly 40 minutes late, and after roughly 40

   minutes into our scheduled 3 hour call, an ICE officer approached me and told me to

   hang up the phone. I thought it was about a parole request, but he only wanted to

   verify that I had been talking to my lawyer. I told him that I was, and asked

   permission to call him back. The ICE officer told me no. My final hearing was the

   next day. Instead, I had to go back to my barrack and call him from there, at my own

   expense. I have no money, and was only able to speak for another half hour before I

   could no longer continue the call.

14. On March 27, I was scheduled for another phone call with my lawyer to prepare me

   for a new setting on April 7, but the phone lines were down due to heavy winds.

15. I was scheduled for another call on March 30, but they did not let me call

16. I am unable to speak openly with my attorney about my asylum case because I will be

   overheard by ICE detention officers and other detained individuals.

17. Because of how difficult it has been to speak with my attorney over the phone and

   prepare my defense, I asked my attorney to reschedule my hearing. This has resulted

   in me being held in ICE custody longer than necessary.
Case 2:20-cv-00424-JAP-KRS Document 6 Filed 05/18/20 Page 4 of 4



18. I am worried that if I am unable to be given the opportunity to prepare a defense with

   my attorney over the telephone, I will not have a fair opportunity to defend myself,

   and a judge may deport me.

19. I am fighting for the opportunity to remain in the United States to avoid persecution

   in Honduras for my sexuality. I need to be able to communicate with my attorney.

20. I would like to fight for the rights of all detained immigrants to have basic telephone

   access so that they can locate and communicate with lawyers. I intend to vigorously

   pursue the claims that have been made in the lawsuit on behalf of others who are

   being denied the opportunity to make telephone calls necessary to defend themselves

   against deportation, and I will participate in this litigation as my counsel and I

   determine is appropriate. I intend to remain involved with this case and represent the

   proposed class of detained individuals if I am released from custody.

21. I have never served as a class representative in any prior action.

22. I declare under penalty of perjury that the foregoing is true and correct to the best of

   my knowledge.

23. For reasons due to the COVID-19 pandemic shutdown, I am executing this

                      13 2020 via my attorney.
   declaration on May __,


                                                    ________________________________

                                               For Franklin Gomez Carranza
